  Case 18-27196         Doc 48     Filed 04/03/19 Entered 04/03/19 09:42:38              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-27196
         TERRY L MEEKS JR
         SHANTE N MEEKS
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/27/2018.

         2) The plan was confirmed on 12/17/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/28/2019.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-27196        Doc 48      Filed 04/03/19 Entered 04/03/19 09:42:38                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $2,171.75
        Less amount refunded to debtor                         $139.00

NET RECEIPTS:                                                                                   $2,032.75


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $1,933.15
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                        $99.60
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $2,032.75

Attorney fees paid and disclosed by debtor:                $650.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
AARONS SALES & LEASE           Unsecured           0.00           NA              NA            0.00       0.00
ALLIANCE ONE RECEIVABLES MGMT Unsecured            0.00           NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS            Unsecured           0.00           NA              NA            0.00       0.00
AT&T SERVICES INC              Unsecured         500.00           NA              NA            0.00       0.00
AT&T SERVICES INC              Unsecured      1,403.00       1,403.62        1,403.62           0.00       0.00
BANK OF AMERICA                Unsecured         500.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA           Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA           Unsecured         704.00           NA              NA            0.00       0.00
CHASE                          Unsecured         500.00           NA              NA            0.00       0.00
CHECK SYSTEMS                  Unsecured      1,000.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      9,000.00       6,002.90        6,002.90           0.00       0.00
COMCAST                        Unsecured           0.00           NA              NA            0.00       0.00
COMCAST                        Unsecured      3,500.00            NA              NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured      1,000.00            NA              NA            0.00       0.00
COTTONWOOD FINANCIAL OF IL LLC Unsecured         500.00           NA              NA            0.00       0.00
COTTONWOOD FINANCIAL OF IL LLC Secured              NA         731.68          731.68           0.00       0.00
DEVILLE ASSET MGMT             Unsecured         506.00           NA              NA            0.00       0.00
DIRECTV LLC                    Unsecured           0.00           NA              NA            0.00       0.00
DISH NETWORK                   Unsecured           0.00           NA              NA            0.00       0.00
DIVERSIFIED CONSULTANTS INC    Unsecured      1,368.00            NA              NA            0.00       0.00
ENHANCED RECOVERY CO L         Unsecured      1,396.00            NA              NA            0.00       0.00
FINGERHUT                      Unsecured           0.00           NA              NA            0.00       0.00
FIRST MIDWEST BANK             Unsecured           0.00           NA              NA            0.00       0.00
FIRST PREMIER BANK             Unsecured         432.00           NA              NA            0.00       0.00
FLAGSHIP CRED ACCPT            Secured        6,000.00       6,000.00        6,000.00           0.00       0.00
FLAGSHIP CRED ACCPT            Unsecured      5,277.00       6,320.61        6,320.61           0.00       0.00
GEORGE R BELL                  Unsecured      3,218.00            NA              NA            0.00       0.00
HONOR FINANCE                  Unsecured      7,168.00            NA              NA            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY Unsecured      2,500.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE             Unsecured         166.00         78.90           78.90           0.00       0.00
IL DEPT OF REVENUE             Priority          165.00        201.86          201.86           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-27196        Doc 48        Filed 04/03/19 Entered 04/03/19 09:42:38                     Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim           Claim         Claim        Principal       Int.
Name                                  Class   Scheduled        Asserted      Allowed         Paid          Paid
INDIANA DEPT OF REVENUE           Unsecured         200.00             NA           NA             0.00        0.00
INTERNAL REVENUE SERVICE          Priority       3,223.00         5,487.25     5,487.25            0.00        0.00
INTERNAL REVENUE SERVICE          Unsecured            NA         1,000.00     1,000.00            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured      1,258.00         1,258.77     1,258.77            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         467.00          467.30       467.30            0.00        0.00
LVNV FUNDING                      Unsecured           0.00        1,229.82     1,229.82            0.00        0.00
LVNV FUNDING                      Unsecured         645.00          270.83       270.83            0.00        0.00
National Credit Management        Unsecured      2,071.00              NA           NA             0.00        0.00
PAYDAY LOAN STORE                 Unsecured      6,000.00         2,822.14     2,822.14            0.00        0.00
PAYDAY LOAN STORE                 Unsecured            NA         3,089.40     3,089.40            0.00        0.00
PennyMac                          Secured             0.00             NA           NA             0.00        0.00
PennyMac                          Secured      192,961.00              NA           NA             0.00        0.00
RENT A CENTER CORP                Unsecured      2,000.00              NA           NA             0.00        0.00
SPRINT NEXTEL                     Unsecured            NA              NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY           Unsecured      1,500.00       11,489.85     11,489.85            0.00        0.00
TCF BANK                          Unsecured           0.00             NA           NA             0.00        0.00
T-MOBILE/T-MOBILE USA INC         Unsecured           0.00             NA           NA             0.00        0.00
TRACKERS INC COLLECTION           Unsecured         706.00             NA           NA             0.00        0.00
UNIVERSITY OF PHOENIX             Unsecured      2,540.00              NA           NA             0.00        0.00
US BANK NA                        Unsecured         500.00             NA           NA             0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured     15,088.00       15,456.39     15,456.39            0.00        0.00
VERIZON                           Unsecured      1,718.00              NA           NA             0.00        0.00
WEBBANK                           Unsecured           0.00             NA           NA             0.00        0.00
WOODFOREST NATIONAL BANK          Unsecured         500.00             NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                           $0.00                 $0.00               $0.00
      Mortgage Arrearage                                         $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                $6,000.00                 $0.00               $0.00
      All Other Secured                                        $731.68                 $0.00               $0.00
TOTAL SECURED:                                               $6,731.68                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                  $0.00                 $0.00               $0.00
       All Other Priority                                    $5,689.11                 $0.00               $0.00
TOTAL PRIORITY:                                              $5,689.11                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                              $50,890.53                    $0.00               $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-27196         Doc 48      Filed 04/03/19 Entered 04/03/19 09:42:38                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $2,032.75
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $2,032.75


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
